DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/CN2018/082544, filed 10 Apr 2018; and claims benefit of foreign priority document CHINA CN201711383538.5, filed 20 Dec 2017; this foreign priority document is not in English.

Claims 1-10 are pending in the current application. Claims 10, drawn to non-elected inventions, are withdrawn. Claims 1-9 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 29 Oct 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 Oct 2021.

Information Disclosure Statement
22 Jun 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
However, in order to aid compact prosecution, a copy of the foreign patent documents are cited and considered in the attached PTO-892.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN'222-B (CN 101596222 B, published 18 Apr 2012, cited in PTO-892, Google Machine translation of record) in view of CN'560 (CN 101199560 A, published 18 Jun 2007, Google Machine translation attached, cited in PTO-892), Li et al. (Journal of Chromatography A, 2009, 1216, p8730-8740, cited in PTO-892), Zhang CX et al. (Bull. Environ. Contam. Toxicol. 2003, 71. p662-667, cited in PTO-892) and Zhang J. et al. (Journal of Southwest Agricultural University, 1999, 21(2), p180-182, provided by Applicant in IDS mailed 22 Jun 2020).
CN'222-B teaches a refined ginkgo biloba extract and a preparation method thereof. (abstract) CN'222-B teaches the embodiment in which Ginkgo coarse powder was soaked in ethanol, eluting through a macroporous resin column, and concentrating under reduced pressure crossed in a polyamide column. (page 9, middle of the page) 
CN'222-B does not specifically disclose the method comprising mixing ginkgo biloba extract powder with a first alkaline solution, subjecting to dissolution and centrifugation to obtain a supernatant. (instant claim 1) CN'222-B does not specifically disclose the first alkaline solution is a Na2CO3 aqueous solution with a mass fraction of 0.1 ~0.4%. (instant claim 3) CN'222-B does not specifically disclose eluting with a second alkaline solution to obtain an eluent; drying the eluent to obtain a solid substance; dissolving the solid substance to obtain an acidic solution, and loading the acidic solution onto the polyamide column. (instant claim 4) CN'222-B does not specifically disclose the parameters of the macroporous resin column. (instant claims 5-6).
CN'560 teaches an extract of ginkgo biloba and a preparation method of the extract, where the content of flavonol glycosides is more than 74 percent. CN'560 teaches the extracts are separated and purified by dephenolization acid, AB-8 resin, polyamide resin and alumina, and then two components containing 90 percent of flavonoids and 50 percent of lactone are respectively made. (abstract) CN'560 teaches commercially available Ginkgo extract is extracted using petroleum ether reflux and ethyl acetate, the residue is dissolved in sodium carbonate and eluted through an AB-8 resin column, the eluent is made acidic with hydrochloric acid, and the acidic eluent is passed through a polyamide column. (page 2, middle of left column, steps A and C) 
Li et al. teaches the use of macroporous adsorbent Amberlite XAD7HP for the isolation of flavonoids from crude extracts of Ginkgo biloba. Li et al. teaches optimization of the parameters of the chromatographic column are predictable to one of ordinary skill in the art. (page 8730, abstract; section Theory at pages 8731-8732) 
Zhang CX et al. teaches organic solvents used as leaching liquors to extract flavonoids have volatility and flammability, which makes the processing more complicated and costly. Since Ginkgo flavonoids are water-soluble, it is possible to use water as a leaching liquor. (page 662, paragraph 2) Zhang CX et al. teaches the hydroxyl and carboxyl groups in flavonoids that makes them weakly acidic. Thus alkaline water will improve the leaching efficiencies. We used the waters with pH of 4.0, 6.0, and 8.0, respectively, to leach flavonoids from Ginkgo leaves and found that the water with pH 8.0 could give the highest efficiency. (paragraph spanning pages 664-665) 
Zhang J. et al. teaches study of solvent systems for extracting flavone from ginkgo, including ethanol, NaOH/ethanol, NaOH/water, and Na2CO3 water solution. (page 180, abstract) Zhang J. et al. teaches the embodiment of 0.33% Na2CO3 water solution. (table at page 181)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of CN'222-B in view of CN'560, Li et al., Zhang CX et al., and Zhang J. et al. to modify the method of CN'222-B through routine experimentation to arrive at the optimal method of the instant invention. One of ordinary .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN'222-B (CN 101596222 B, published 18 Apr 2012, cited in PTO-892, Google Machine translation of record) in view of CN'560 (CN 101199560 A, published 18 Jun 2007, Google Machine translation attached, cited in PTO-892), Li et al. (Journal of Chromatography A, 2009, 1216, p8730-8740, cited in PTO-892), Zhang CX et al. (Bull. Environ. Contam. Toxicol. 2003, 71. p662-667, cited in PTO-892) and Zhang J. et al. (Journal of Southwest Agricultural University, 1999, 21(2), p180-182, provided by Applicant in IDS mailed 22 Jun 2020) as applied to claims 1 and 3-9, and further in view .
CN'222-B in view of CN'560, Li et al., Zhang CX et al., and Zhang J. et al. teaches as above.
CN'222-B in view of CN'560, Li et al., Zhang CX et al., and Zhang J. et al. does not specifically teach the dissolution in operation (1) is an ultrasonic treatment, and an ultrasonic time is 30~60 minutes. (instant claim 2)
CN'222-A teaches new auxiliary method to effectively extract total flavonoids from ginkgo biloba via ultrasonic. The extraction rate of the ginkgo biloba total flavonoides is as high as 97.35 percent. (abstract) CN'222-A teaches the ultrasonic extraction provides the advantage that it does not need high temperature, and that it shortens extraction time to an optimum of 20-40 min. (page 3, left column, items 1 and 2). 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine CN'222-B in view of CN'560, Li et al., Zhang CX et al., and Zhang J. et al. further in view of CN'222-A to improve the method to provide the advantages taught by CN'222-A. One of ordinary skill in the art would have been motivated to combine CN'222-B in view of CN'560, Li et al., Zhang CX et al., and Zhang J. et al. further in view of CN'222-A with a reasonable expectation of success because all of the cited art are drawn to the method of extracting flavonoids from ginkgo biloba, CN'222-B suggests one of ordinary skill in the art would look to the analogous art prior art, Li et al. suggests optimization of the extraction process would have been reasonably predictable to one of ordinary skill in the art, and CN'222-A teaches 

Conclusion
No claims is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623